DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 31 May 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.
 	Claims 1, 8, and 12 were amended. No claims were cancelled and no claims were added. Claims 1-12 and 14-18 are currently pending and under consideration. 

Priority
	The instant application, filed 14 May 2020, claims priority to foreign application JP2019-092069 filed 15 May 2019. A certified copy of the foreign priority document has been received but no English translation of the document was provided.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Maintained Rejections
	Claim 8 was rejected under 35 USC 112a as failing to meet the written description requirement. The rejection is maintained in modified form as necessitated by applicant amendment.
	Claims 1-12 and 14-18 were rejected under 35 USC 103. The rejections are maintained in the modified form as necessitated by applicant amendment.

Claim Objections
Claim 8 objected to because of the following informalities:  
Line 5 of the claim currently states “…the GPC1 binding domain and SEQ ID No: 15 is limited to…”. 
This syntax is out of compliance with 37 C.F.R. 1.821 Nucleotide and/or amino acid sequence disclosures in patent applications which states that “where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Reference MPEP 2422, 37 C.F.R. 1.821 part (d). Appropriate correction to “SEQ ID NO: 15” is required.


Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter (5% allowable variance in SEQ ID NO: 15; wherein the difference between the GPC1 binding domain and SEQ ID NO: 15 is limited to conservative substitution) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 is drawn to a medicament for cancer treatment wherein the GPC1 binding domain consists of a protein consisting of an amino acid sequence having a sequence identity of 95% or more with the amino acid sequence of SEQ ID NO: 15 and binds to GPC1; wherein the difference between the GPC1 binding domain and SEQ ID NO: 15 is limited to conservative substitutions. The sequence requires a structure-function relationship between the GPC1 binding domain/CAR (with the 5% variance) and the treatment of cancer, however, the disclosure does not support a 5% allowable variance in the GPC1 binding domain for the intended use. Furthermore, the original filing does not disclose the incorporation of conservative substitutions and to what extent these can be implemented while satisfying the structure-function relationship of the claim. 
	The guidance provided in the instant disclosure regarding the 5% variance allowed in claim 8 is limited to a binding domain still binds to GPC1 and that the substitutions are conservative substitutions. The disclosure, however, does not indicate which amino acids in SEQ ID NO: 15 must be conserved to maintain effective GPC1 binding and ensure the CAR’s ability to act as a method of cancer treatment nor are there working examples demonstrating that sequences with 5% variance, with conservative substitutions or otherwise, can still perform as a cancer treatment agent as claimed. 
In addition to claiming a structure-function relationship between the structure of the GPC1 binding domain and CAR and the treatment of cancer, the claim is also drawn to a genus of antigen binding domains/CAR receptors that comprise many different structures. The instant disclosure presents a single antigen binding domain/CAR sequence for use in GPC1 binding and cancer treatment which does not demonstrated that applicant was in possession of a representative number of species of the claimed antigen binding domain/CAR at the time of filing. 
	Not only is there a general lack of guidance in the instant application regarding conservative substitution of amino acid sequences in the claimed sequence but there is also no guidance in the prior art as to how one of ordinary skill could modify the protein sequence of SEQ ID NO: 15 with 5% substitution while ensuring that the resulting binding domain can still be used in the treatment of cancer as claimed in the instant invention. 
	For example, Rabia, L.A. et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility Biochem Eng J 137; 365-374 teaches natural properties of antibodies such as affinity, specificity, stability, solubility and effector functions as well as common challenges during antibody optimization such as improvements in one property (e.g., affinity) can lead to deficits in other properties (e.g., stability)” (abstract). Rabia further teaches that “most antibodies identified during the initial discovery process are not suitable for therapeutic use and require additional optimization. For example, the binding affinities of some lead antibodies are not high enough for therapeutic applications and must be enhanced through in vitro antibody display methods” (page 2, paragraph 3).  Rabia states that “a final key area of future work is the development of  improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties… Future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 10, paragraph 2). Rabia is focused on purposeful mutations designed to enhance antibody properties and these teachings demonstrate the overall function of the protein is impacted based on mutations that occur in the amino acid sequence both in the framework regions and the CDRs. Additionally, Rabia teaches that there are many factors that are also important to antibody function beyond just affinity (such as specificity, stability, solubility, and effector function). 
	Based on the teachings of Rabia, even a single mutation in the protein sequence of SEQ ID NO: 15, particularly in the extracellular binding region (heavy and light chain variable regions), could result in a binding domain that is not functional or suitable for the treatment of cancer. Furthermore, Rabia teaches that binding affinity alone is not enough to guarantee therapeutic use. That is to say that making a mutation and testing for GPC1 binding capacity alone is not enough to ensure that binding domain will be useful for therapeutic treatment. 
Ramos, C.A., et al (2016) CAR-T Cell Therapy for Lymphoma Annu Rev Med 67; 165-183 teaches the basic design of CARs and the use of CAR T cell therapy in the treatment of lymphomas (abstract). Ramos teaches that the effectiveness of the CAR depends on numerous things including the affinity of the CAR itself (page 167, paragraph 2, Design of CAR Ectodomains), as well as the components of the ectodomain such as the presence of a flexible linker and the type of elements connecting the ecto- to the endodomain (hinge and transmembrane regions). Ramos teaches that “hinge and transmembrane regions can affect CAR-T cell function profoundly by modifying the length and flexibility of the resulting CAR, its cell surface density, its tendency to self-aggregate and produce T cell exhaustion by tonic signaling, and its potential binding to molecules other than the intended target” (page 167, paragraph 3 – page 168, paragraph 1). Based on this teaching, a modification to even one amino acid in the CAR framework of SEQ ID NO: 15 could result in a CAR polypeptide that is not functional or suitable for the intended use as a cancer treatment as claimed in the instant invention.
The art has also established the unpredictable nature of conservative substitutions. For example, Rojas, G. (2022) Understanding and Modulating Antibody Fine Specificity: Lessons from Combinatorial Biology Antibodies 11(48); 1-22 demonstrates that even approximately 3 years after the effective filing date of the claimed invention, the conservative substitution of amino acids was not predictable. Rojas studied manipulation of antibody-antigen interactions through combinatorial biology (page 2, paragraph 2). Rojas teaches that “epitope mapping results using mutagenesis scanning challenge our notions of conservative and nonconservative amino acid replacements. Several measures have been proposed to evaluate the differences between amino acids, based on physico-chemical distance between them, mutational distance (determined by the genetic code and mutational biases) or in evolutionary exchangeability (how often a given residue is replaced by another one in conserved protein families)… the critical attributes of each amino acid that should be kept to maintain recognition depend on the particular antibody” (page 11, paragraph 1). The teachings of Rojas demonstrate that limiting structure variation to conservative substitutions is not enough to establish a structure-function relationship between the protein structure claimed and its ability to bind to GPC1 and for its use in treating cancer.
	Overall, it is not evident that the applicant was in possession of an adequate number of species of GPC1 binding domains/CARs comprising amino acid sequences having a sequence identity of 95% with the amino acid sequence of SEQ ID NO: 15 which were known to be effective in treating cancer at the time that the instant application was filed. Furthermore, as discussed above, there is no disclosed or art recognized correlation between structure and function which would allow for the predictable substitution of amino acids in the claimed sequence. Therefore, the allowable variance of 5% (identify of 95% or more) was found not to meet the written description requirement of 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim is drawn to the medicament for cancer treatment according to claim 6 and includes the further limitation “wherein the GPC1 binding domain consists of a protein consisting of an amino acid sequence of SEQ ID NO:15…”. Claim 6 is drawn to the medicament for cancer treatment according to claim 1 and claims that the CAR contains a GPC1 binding domain, a transmembrane domain, a costimulatory domain, and a cytoplasmic signal domain. The sequence disclosed in SEQ ID NO: 15 is the entire CAR structure and not just the binding domain (see identification of the CAR components in regards to claim 8 below). It is unclear based on the current language of the claim whether the entire CAR sequence is claimed (SEQ ID NO: 15) or only the GPC1 binding domain portion of the CAR. Appropriate clarification/correction is required. In the instant office action the claim is interpreted as being drawn to the entire GPC1 CAR structure which includes the GPC1 binding domain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 (herein WO754) in view of Cherkassky, L., et al (2016) Human CAR T cells with cell-intrinsic PD-1 checkpoint blockade resist tumor-mediated inhibition Journal of Clinical Investigation 126(8); 3130-3144.

Regarding claim 14, WO754 teaches a medicament for cancer treatment (page 3, paragraph 1, “a medicament for treating and/or preventing a solid tumor expressing GPC-1”; page 8, paragraph 3, “Diseases which can be treated… include solid tumors specifically expressing GPC-1, more specifically, pancreatic cancer, breast cancer, brain tumor and various squamous cell cancers”). WO754 teaches that the medicament comprises, as an active ingredient, T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”).  
WO754, however, does not disclose that the medicament includes an immune checkpoint inhibitor.
Cherkassky teaches that following immune attack, solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells and that this adaptive resistance compromises the efficacy of CAR T cell therapies which redirect T cells to solid tumors. Cherkassky studied whether programmed death-1-mediated (PD-1 mediated) T cell exhaustion affects mesothelin-targeted CAR T cells and explored strategies to overcome inhibition of CAR T cells. Cherkassky teaches that using an orthotopic mouse model of pleural mesothelioma a high dose of both CD28 and 4-1BB based CAR T cells achieved tumor eradication but that PD-1 upregulation within the tumor microenvironment inhibited T cell function. Cherkassky further teaches that “PD-1/PD-1 ligand (PD-L1) pathway interference, through PD-1 antibody checkpoint blockade, cell-intrinsic PD-1 shRNA blockade, or a PD-1 dominant negative receptor, restored the effector function of CD28 CAR T cells. These findings provide mechanistic insights into human CAR T cell exhaustion in solid tumors and suggest that PD-1/PD-L1 blockade may be an effective strategy for improving the potency of CAR T cell therapies” (abstract). In the studies performed by Cherkassky, 10 mg/kg of PD-1 blocking antibody was injected intraperitoneally 3 times on days 30, 35, and 40 or continuously injected every 5 days from day 0 to 85 following T cell injection (page 3138, Figure 8 description (E)). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teachings of Cherkassky to those of WO754 and combined the GPC1 CAR T cells with a checkpoint inhibitor, particularly an anti-PD-1 antibody. A skilled artesian would have been motivated to make this combination in order to overcome CAR T cell exhaustion which was known to be a hurdle in the treatment of solid tumors with CAR T cells. A skilled artesian would have had a reasonable expectation of success in making this combination as Cherkassky teaches that following immune attack, solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells, an adaptive resistance that compromises the efficacy of CAR T cells, a property which would be expected in a solid tumor microenvironment regardless of the target antigen of the CAR. Cherkassky also teaches that “PD-1/PD-L1 blockade may be an effective strategy for improving the potency of CAR T cell therapies” (abstract). 

Regarding claim 15, WO754 and Cherkassky teach the medicament of claim 14 as discussed above. 
Cherkassky further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 3131, right column, paragraph 1, “we demonstrate that PD-1-mediated CAR T cell exhaustion can be reversed by PD-1 antibody checkpoint blockade”). Cherkassky also teaches the upregulation of TIM-3 and LAG-3 in mice that exhibited tumor progression following treatment with the CAR T cells (page 3137, right column, paragraph 2).

Regarding claim 16, WO754 and Cherkassky teach the medicament of claim 15 as discussed above. 
Cherkassky further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 3131, right column, paragraph 1).

Regarding claim 17, WO754 and Cherkassky teach the medicament of claim 16 as discussed above. 
Cherkassky further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 3131, right column, paragraph 1).

Claims 1- 7, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 (herein WO754) in view of Cherkassky, L., et al (2016) Human CAR T cells with cell-intrinsic PD-1 checkpoint blockade resist tumor-mediated inhibition Journal of Clinical Investigation 126(8); 3130-3144 and in further view of Kudo, T., et al (2017) Nivolumab treatment foo esophageal squamous-cell carcinoma: an open-label, multicenter, phase 2 trial Lancet Oncol 18; 631-639.

Regarding claim 1, WO754 teaches a medicament for cancer treatment (page 3, paragraph 1, “a medicament for treating and/or preventing a solid tumor expressing GPC-1”; page 8, paragraph 3, “Diseases which can be treated… include solid tumors specifically expressing GPC-1, more specifically, pancreatic cancer, breast cancer, brain tumor and various squamous cell cancers”) comprising, as an active ingredient, T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”).  
WO754 further teaches that the T cells are administered to a cancer patient in an effective amount (page 8, paragraph 3, “The treatment of the above diseases, the therapeutically effective amount of the cell preparation of the present invention is administered to the patient”). WO754 teaches that GPC1 is specifically expressed in squamous cell carcinomas such as esophageal cancer, lung cancer, cervical cancer and the like which are solid tumors (page 2, paragraph 6).
WO754, however, does not disclose that the GPC1 T cells are administered concomitantly with an immune checkpoint inhibitor and that the checkpoint inhibitor is administered at 1 mg/kg body weight to 10 mg/kg body weight per dose to the cancer patient with the CAR treatment then every 1 to 5 weeks continuously.
Cherkassky teaches that following immune attack, solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells and that this adaptive resistance compromises the efficacy of CAR T cell therapies which redirect T cells to solid tumors. Cherkassky studied whether programmed death-1-mediated (PD-1 mediated) T cell exhaustion affects mesothelin-targeted CAR T cells and explored strategies to overcome inhibition of CAR T cells. Cherkassky teaches that using an orthotopic mouse model of pleural mesothelioma a high dose of both CD28 and 4-1BB based CAR T cells achieved tumor eradication but that PD-1 upregulation within the tumor microenvironment inhibited T cell function. Cherkassky further teaches that “PD-1/PD-1 ligand (PD-L1) pathway interference, through PD-1 antibody checkpoint blockade, cell-intrinsic PD-1 shRNA blockade, or a PD-1 dominant negative receptor, restored the effector function of CD28 CAR T cells. These findings provide mechanistic insights into human CAR T cell exhaustion in solid tumors and suggest that PD-1/PD-L1 blockade may be an effective strategy for improving the potency of CAR T cell therapies” (abstract). In the studies performed by Cherkassky, 10 mg/kg of PD-1 blocking antibody was injected intraperitoneally 3 times on days 30, 35, and 40 or continuously injected every 5 days from day 0 to 85 following T cell injection (page 3138, Figure 8 description (E)). 
Overall, Cherkassky teaches that the concomitant administration of a PD-1 checkpoint inhibitor with CAR T cells can overcome inhibition of CAR T cells caused by the tumor microenvironment and that the immune checkpoint inhibitor is administered at the time of the T cell administration and then continuously from days 0 to 85. Cherkassky teaches inhibitor dosages of 10 mg/kg, which is within the claimed range of 1 mg/kg to 10 mg/kg but teaches that the inhibitor is administered every 5 days not every 1 to 5 weeks.
Kudo performed an open-label, single-arm, multicenter phase 2 study on the use of the monoclonal IgG4 PD-1 antibody nivolumab for the treatment of patients with advanced squamous cell carcinoma of the oesophagus (page 631, Summary, Backgrounds and methods). Kudo teaches that patients were treated with 3 mg/kg of nivolumab given intravenously once every 2 weeks in 6-week cycles. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO754 with those of Cherkassky and administer the GPC1 CAR T cells with a checkpoint inhibitor, particularly an anti-PD-1 antibody. A skilled artesian would have been motivated to make this combination in order to overcome CAR T cell exhaustion which was known to be a hurdle in the treatment of solid tumors with CAR T cells. A skilled artesian would have had a reasonable expectation of success in making this combination as Cherkassky teaches that following immune attack, solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells, an adaptive resistance that compromises the efficacy of CAR T cells, a property which would be expected in a solid tumor microenvironment regardless of the target antigen of the CAR. Cherkassky also teaches that “PD-1/PD-L1 blockade may be an effective strategy for improving the potency of CAR T cell therapies” (abstract). Furthermore, it would have been obvious to a skilled artesian to have used the dosages of the PD-1 antibody taught by Kudo in the method taught by WO754 and Cherkassky. A skilled artesian would have been motivated to use the dosage of 3 mg/kg every 2 weeks and would have had a reasonable expectation of success as this dosage is not only routinely used in the art for PD-1 inhibitors, but has also been demonstrated by Kudo to show “promising activity with a manageable safety profile” for the treatment of oesophageal squamous-cell carcinoma (page 631, Summary, interpretation) which is a disease targeted by the CAR T cell taught by WO754 (abstract).
	 
Regarding claim 2, WO754, Cherkassky, and Kudo teach the medicament of claim 1 as discussed above. 
Cherkassky further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 3131, right column, paragraph 1, “we demonstrate that PD-1-mediated CAR T cell exhaustion can be reversed by PD-1 antibody checkpoint blockade”). Cherkassky also teaches the upregulation of TIM-3 and LAG-3 in mice that exhibited tumor progression following treatment with the CAR T cells (page 3137, right column, paragraph 2).

Regarding claim 3, WO754, Cherkassky, and Kudo teach the medicament of claim 2 as discussed above. 
Cherkassky further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 3131, right column, paragraph 1).

Regarding claim 4, WO754, Cherkassky, and Kudo teach the medicament of claim 3 as discussed above. 
Cherkassky further teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody (page 3131, right column, paragraph 1).

Regarding claim 5, WO754, Cherkassky, and Kudo teach the medicament of claim 4 as discussed above. 
Kudo further teaches the anti-PD-1 antibody is nivolumab (page 631, Summary, background). 

Regarding claim 6, WO754, Cherkassky, and Kudo teach the medicament of claim 1 as discussed above. 
WO754 further teaches that the chimeric antigen receptor contains a GPC 1 binding domain, a transmembrane domain, a costimulatory domain, and a cytoplasmic signaling domain (page 4, paragraph 3, “and typically includes the antigen binding domain of an anti-GPC-1 antibody”; page 4, paragraph 6, “The CAR of the present invention comprises a transmembrane domain”; page 4, paragraph 5, “an extracellular domain of a costimulatory molecule”; page 4 paragraph 6, “the transmembrane domain from the native polypeptide can be obtained from any membrane bound or transmembrane protein (eg, costimulatory molecule, etc.). As used herein, ‘co-stimulatory molecule’ refers to a molecule that specifically binds to a costimulatory ligand on the target membrane, thereby providing a costimulatory response by T cells such as cell proliferation, cytolytic activity, cytokine secretion.”; page 5, paragraph 6, “the chimeric antigen receptor of the invention comprises, in addition to the intracellular domain comprising said primary cytoplasmic signaling sequence, one or more identical or different, including secondary cytoplasmic signaling sequences”).

Regarding claim 7, WO754, Cherkassky, and Kudo teach the medicament of claim 6 as discussed above.
WO754 further teaches that the binding domain of the CAR T cell includes a heavy chain variable region having the amino acid sequence shown in SEQ ID NO: 3 (of WO754) and a light chain variable region having the amino acid sequence shown in SEQ ID NO: 4 (of WO754) (page 4, paragraph 3). WO754 SEQ ID NOs: 3 and 4 are shown below with the CDRs identified. 

    PNG
    media_image1.png
    547
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    594
    media_image2.png
    Greyscale

	The CDRs identified above in WO754 match those of the instant application claim 7. 
Heavy chain, CDRs 1-3: Instant application SEQ ID NOs: 9, 10, and 11, respectively:

    PNG
    media_image3.png
    562
    893
    media_image3.png
    Greyscale

Light chain, CDRs 1-3: Instant application SEQ ID NO: 12, 13, and 14, respectively:

    PNG
    media_image4.png
    567
    903
    media_image4.png
    Greyscale


Regarding claim 10, WO754, Cherkassky, and Kudo teach the medicament of claim 1 as discussed above.
WO754 further teaches that the cancer is a cancer selected from esophageal cancer, cervical cancer, breast cancer, pancreatic cancer, and colon cancer (page 8, paragraph 3; page 10, paragraph 2, example 7). 

Regarding claim 11, WO754, Cherkassky, and Kudo teach the medicament of claim 10  as discussed above. 
WO754 further teaches that the cancer is esophageal cancer (page 8, paragraph 3, “disease which can be treated by cells expressing CAR or the like include solid tumors specifically expressing GPC-1… squamous cell carcinoma includes, but is not limited to esophageal cancer”). 

Regarding claim 12, WO754 teaches T cells having a chimeric antigen receptor that binds to glypican 1 (GPC 1) (page 1, paragraph 1, Technical Field, “ The present invention relates to a chimeric antigen receptor (CAR) specific for glypican-1 (GPC-1)”) and that the T cells are administered to a cancer patient in an effective amount (page 8, paragraph 3, “The treatment of the above diseases, the therapeutically effective amount of the cell preparation of the present invention is administered to the patient”).
WO754, however, does not disclose that the GPC1 T cells are administered concomitantly with an immune checkpoint inhibitor and that the checkpoint inhibitor is administered at 1 mg/kg body weight to 10 mg/kg body weight per dose to the cancer patient with the CAR treatment then every 1 to 5 weeks continuously.
Cherkassky teaches that following immune attack, solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells and that this adaptive resistance compromises the efficacy of CAR T cell therapies which redirect T cells to solid tumors. Cherkassky studied whether programmed death-1-mediated (PD-1 mediated) T cell exhaustion affects mesothelin-targeted CAR T cells and explored strategies to overcome inhibition of CAR T cells. Cherkassky teaches that using an orthotopic mouse model of pleural mesothelioma a high dose of both CD28 and 4-1BB based CAR T cells achieved tumor eradication but that PD-1 upregulation within the tumor microenvironment inhibited T cell function. Cherkassky further teaches that “PD-1/PD-1 ligand (PD-L1) pathway interference, through PD-1 antibody checkpoint blockade, cell-intrinsic PD-1 shRNA blockade, or a PD-1 dominant negative receptor, restored the effector function of CD28 CAR T cells. These findings provide mechanistic insights into human CAR T cell exhaustion in solid tumors and suggest that PD-1/PD-L1 blockade may be an effective strategy for improving the potency of CAR T cell therapies” (abstract). In the studies performed by Cherkassky, 10 mg/kg of PD-1 blocking antibody was injected intraperitoneally 3 times on days 30, 35, and 40 or continuously injected every 5 days from day 0 to 85 following T cell injection (page 3138, Figure 8 description (E)). 
Overall, Cherkassky teaches that the concomitant administration of a PD-1 checkpoint inhibitor with CAR T cells can overcome inhibition of CAR T cells caused by the tumor microenvironment and that the immune checkpoint inhibitor is administered at the time of the T cell administration and then continuously from days 0 to 85. Cherkassky teaches dosages of 10 mg/kg but teaches that the inhibitor is administered every 5 days not every 1 to 5 weeks.
Kudo performed an open-label, single-arm, multicenter phase 2 study on the use of the monoclonal IgG4 PD-1 antibody nivolumab for the treatment of patients with advanced squamous cell carcinoma of the oesophagus (page 631, Summary, Backgrounds and methods). Kudo teaches that patients were treated with 3 mg/kg of nivolumab given intravenously once every 2 weeks in 6-week cycles. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO754 with those of Cherkassky and administer the GPC1 CAR T cells with a checkpoint inhibitor, particularly an anti-PD-1 antibody. A skilled artesian would have been motivated to make this combination in order to overcome CAR T cell exhaustion which is known to be a hurdle in the treatment of solid tumors with CAR T cells. A skilled artesian would have had a reasonable expectation of success in making this combination as Cherkassky teaches that following immune attack, solid tumors upregulate coinhibitory ligands that bind to inhibitory receptors on T cells, an adaptive resistance that compromises the efficacy of CAR T cells, a property which would be expected in a solid tumor microenvironment regardless of the target antigen of the CAR. Cherkassky also teaches that “PD-1/PD-L1 blockade may be an effective strategy for improving the potency of CAR T cell therapies” (abstract). Furthermore, it would have been obvious to a skilled artesian to have used the dosages of the PD-1 antibody taught by Kudo in the medicament taught by WO754 and Cherkassky. A skilled artesian would have been motivated to use the dosages of 3 mg/kg every 2 weeks and would have had a reasonable expectation of success as this dosage is not only routinely used in the art for PD-1 inhibitors, but has also been demonstrated by Kudo to show “promising activity with a manageable safety profile” for the treatment of oesophageal squamous-cell carcinoma (page 631, Summary, interpretation) which is one of the diseases targeted by the CAR T cells of WO754 (abstract).

Regarding claim 18, WO754 and Cherkassky teach the medicament of claim 17 as discussed above. 
WO754 and Cherkassky, however, do not disclose that the anti-PD-1 antibody is nivolumab.
Kudo performed an open-label, single-arm, multicenter phase 2 study on the use of the monoclonal IgG4 PD-1 antibody nivolumab for the treatment of patients with advanced squamous cell carcinoma of the oesophagus (page 631, Summary, Backgrounds and methods). Kudo teaches that “nivolumab showed promising activity with a manageable safety protocol” (page 631, Summary, Interpretation). 
It would have been obvious to a skilled artesian to have used nivolumab as the anti-PD-1 antibody as taught by Kudo in the medicament taught by WO754 and Cherkassky. A skilled artesian would have been motivated to use nivolumab as the anti-PD-1 antibody and would have had a reasonable expectation of success as the antibody is not only well known and characterized in the art, but has also been demonstrated by Kudo to show “promising activity with a manageable safety profile” for the treatment of oesophageal squamous-cell carcinoma (page 631, Summary, interpretation) which is one of the diseases targeted by the CAR T cells of WO754 (abstract).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016208754A1 (Univ Keio, Nat Inst of Biomedical Innovation Health and Nutrition) 29 DEC 2016 (herein WO754) in view of Cherkassky, L., et al (2016) Human CAR T cells with cell-intrinsic PD-1 checkpoint blockade resist tumor-mediated inhibition Journal of Clinical Investigation 126(8); 3130-3144 and Kudo, T., et al (2017) Nivolumab treatment foo esophageal squamous-cell carcinoma: an open-label, multicenter, phase 2 trial Lancet Oncol 18; 631-639 as applied to claim 6 above, and further in view of WO 2018/161017 A1 (Obsidian Therapeutics, Inc.) 07 SEP 2018 (herein WO017).


Regarding claim 8, WO754, Cherkassky, and Kudo teach the medicament of claim 6 as discussed above.
Claim 8 is drawn to the GPC1 binding domain consisting of the amino acid sequence of SEQ ID NO: 15 which, according to instant application drawings figure 2A, comprises: leader sequence - heavy variable domain - linker - light variable domain - CD28/CD3ζ domain. Each component was identified in the sequence below (heavy and light chain CDRs enclosed in a box): 




    PNG
    media_image5.png
    1273
    1133
    media_image5.png
    Greyscale


The heavy and light chains of SEQ ID NO: 15 were determined to be identical to the heavy and light chains disclosed by WO754, who teaches that the extracellular domain of the CAR T cell that binds to GPC1 includes a heavy chain variable region having the amino acid sequence shown in SEQ ID NO: 3 (of WO754) and a light chain variable region having the amino acid sequence shown in SEQ ID NO: 4 (of WO754) (page 4, paragraph 3, sequences pasted in action above). ABSS alignments between the heavy and light variable domains of WO754 and instant application SEQ ID NO: 15 are shown below.

Heavy Chain (instant application SEQ ID NO: 15, AA 22-144; WO754 SEQ ID NO: 3):

    PNG
    media_image6.png
    299
    740
    media_image6.png
    Greyscale


Light Chain (instant application SEQ ID NO: 15, AA 160-265; WO754 SEQ ID NO: 4):

    PNG
    media_image7.png
    225
    749
    media_image7.png
    Greyscale

 	
WO754 further teaches that the variable heavy and very light chain regions may be “directly linked to each other in an arbitrary order, or may be indirectly linked via a spacer. Here, the amino acid sequence and the chain length of the spacer used for linking VH and VL are not limited and they can be appropriately selected and selected” (page 4, paragraph 3, (A) Extracellular Domain). 
	WO754, Cherkassky, and Kudo, however, fail to teach the leader, the linker, and the CD28/CD3ζ domain structures of instant application SEQ ID NO: 15.
	WO017 teaches the structure of chimeric antigen receptors (CARs) (page 48, paragraph [00196]) and provides a variety of options for creating and improving CAR receptors. 
WO017 teaches that “recombinant methods are known in the art for generating stable Fv fragments, typically through insertion of a flexible linker between the light chain variable domain and the heavy chain variable domain (to form a single chain Fv (scFv)” (page 37, paragraph [00161]). WO017 teaches that the “artificially designed peptide linker may preferably be composed of a polymer of flexible residues like Glycine (G) and Serine (S) so that the adjacent protein domains are free to move relative to one another. Longer linkers may be used when it is desirable to ensure that the two adjacent domains do not interfere with one another” (page 132, paragraph [00294]). WO017 provides a table of CD19 CAR components including possible linkers following this structure (pages 75-79, table 10a) which includes the following linker: 

    PNG
    media_image8.png
    36
    782
    media_image8.png
    Greyscale

	WO017 further teaches that in some instances signaling sequences can be included on the N terminal component of the payload of interest and that this sequence can assist in limiting the diffusion of the payload to non-target in vivo environments thereby potentially improving the safety profile of the payloads. WO017 further teaches that the signal sequence may comprise a CD8a leader (page 127, paragraph [00274]). WO017 provides a table of CD19 CAR components including the CD8a leader structure (pages 75-79, table 10a) comprising the following sequence:

    PNG
    media_image9.png
    33
    801
    media_image9.png
    Greyscale

	WO017 further teaches that “the extracellular region comprises a targeting domain/moiety (scFv) that recognizes a specific tumor antigen or other tumor cell-surface molecules. The intracellular region may contain a signaling domain of TCR (e.g., the signaling region of CD3ζ)…’a first-generation CAR’ only has the CD3ζ signaling domain” (page 48, paragraph [00198]).
WO017 teaches that the intracellular region may comprises of amino acid sequences of Table 6 (page 56, paragraph [00218]) which includes the following sequence for a CD28/CD3ζ region (page 58):

    PNG
    media_image10.png
    97
    533
    media_image10.png
    Greyscale

Combining these components of a CAR taught by WO017 with the heavy and light chain variable domains taught by WO754 results in an amino acid sequence that is identical to instant application SEQ ID NO: 15 (see ABSS alignment below):

    PNG
    media_image11.png
    806
    742
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO017 with those of WO754 and used standard structures known in the art to create a CAR receptor using the heavy and light variable regions taught by WO754. By doing so one would be able to create a CAR receptor targeting GCP1 for use in the method taught by WO754, Cherkassky, and Kudo. One of ordinary skill in the art would have been motivated to make this combination in order to create a CAR T cell receptor for treating a solid tumor expressing GPC1, which is specifically found in several tumor types (WO754, page 2, paragraph 6) while using known, beneficial, constructs of a CAR receptor as taught by WO017.  

Regarding claim 9, WO754, Cherkassky, and Kudo teach the medicament of claim 6 as discussed above. WO754, Cherkassky, and Kudo, however, fail to teach that the GPC1 binding domain is humanized.
WO017 teaches the structure of chimeric antigen receptors (CARs) (page 48, paragraph [00196]) and provides a variety of options for creating and improving CAR receptors. WO017 teaches that CAR receptors consist of an extracellular targeting domain, a transmembrane domain/region and an intracellular signaling/activation domain (page 48, paragraph [00198]).
WO017 further teaches that antibodies (binding domains) can be “humanized” by including a minimal portion from one or more non-human antibody source(s) with the remainder derived from one or more human immunoglobulin sources. WO017 teaches that “for the most part, humanized antibodies are human immunoglobulins (recipient antibody) in which residues from the hypervariable region from an antibody of the recipient are replaced by residues from the hypervariable region from an antibody of a non-human species (donor antibody)” (page 39, paragraph [00170]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of WO017 with those of WO754 and create a humanized GPC1 binding domain for use in the CAR T-cell therapy method taught by WO754, Cherkassky, and Kudo. One of ordinary skill in the art would have been motivated to use a humanized binding domain in order to replace hypervariable regions with residues that match the recipient (WO017, page 39, paragraph [00170]).


Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive. 

In regards to the rejection of claim 8 under 35 USC 112(a), applicant states that claim 8 was amended to limit the variance of the claimed amino acid sequence to conservative substitutions only and that such an amendment is supported throughout the specification. 
It is first noted that the original filing does not disclose that the variance in SEQ ID NO:15 is limited to conservative substitutions, nor does the original disclosure suggest what these conservative substitutions are or where they can be made such that the GPC1 binding domain/CAR structure retains its function as a medicament for treating cancer. 
The rejection in the instant action was amended according to the additional limitation and the reference Rojas was introduced to demonstrate that even several years after the effective filing date of the claimed invention conservative substitutions are known to be unpredictable in the function of binding proteins. In so far as applicant’s arguments are still applicable to the amended rejection, the arguments are not persuasive because as discussed above in the 112a rejection, Rabia teaches that even through the use of computer aids, a predictable structure-function relationship between binding domains and therapeutic function is not established. Ramos demonstrates that the structure function relationship between a CAR structure and its effectiveness are also unpredictable. Rojas demonstrates that simply substituting an amino acid with another that has been identified as a “conservative substitution” is not enough to predict function. 
MPEP 2163 II.3.a.ii speaks to claims drawn to a genus and states that “for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing one species within the genus… Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." 
As established above, there is no described structure-function correlation in the disclosure and the state of the art at the time of the effective filing date of the claimed invention demonstrates an unpredictable structure-function relationship between binding domain/CAR amino acid structures and their use in therapeutic applications.

Applicant’s arguments with respect to the rejections of claims 1-12 and 14-18 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the Oliva reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
While the present rejection still relies on ‘754, applicant did not pose any specific challenges to the reference other than to state that the reference is silent to the use of a PD-1 antibody in combination with the disclosed GPC1 binding CAR-T cells. A new reference was introduced in the instant office action in order to demonstrate that the use of immune checkpoint inhibitors, specifically anti-PD-1 antibodies, were known in the art to overcome CAR T-cell exhaustion in solid tumors and improve the potency of CAR T cell therapies prior to the effective filing date of the claimed invention. Furthermore, an additional reference was introduced to demonstrate that dosages of anti-PD-1 antibodies in the treatment of the cancers targeted by GPC1 binding domains were also characterized in the prior art.
Applicant is further reminded that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647